Citation Nr: 1010301	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-38 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to May 
1975 and from December 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

A review of the record discloses that the case must be 
returned to the RO/AMC in order to ensure due process.  
Specifically, with regard to the Veteran's claims for service 
connection for hearing loss, tinnitus, and hypertension, in 
his September 2007 notice of disagreement, he indicated that 
he wished to be scheduled for a personal hearing before a 
Decision Review Officer (DRO hearing).  In reply, the RO 
scheduled the Veteran for a hearing in September 2008.  
However, in a statement submitted September 2008, he 
requested a postponement of the DRO hearing so that he could 
obtain additional evidence.  Of importance, he did not 
indicate that he wished to cancel or change his request for a 
DRO hearing.  

A Veteran has a right to a hearing before the issuance of a 
Board decision. 
38 C.F.R. §§ 3.103(a), (c) (2009).  Accordingly, the Veteran 
should be scheduled for a DRO hearing in accordance with his 
expressed desires.  Because such hearings are scheduled by 
the RO, the Board must remand the case to the RO for that 
purpose, to ensure full compliance with due process 
requirements. 

In addition, the Board notes that additional evidence has 
been received since the case was certified for appeal without 
a waiver.  However, the RO has not considered such evidence 
in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the Board concludes that there is 
prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the 
evidence in question.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall schedule the Veteran for 
a local DRO hearing in accordance with 
applicable laws and regulations.  A copy 
of the notice to the Veteran of the 
scheduling of the hearing should be placed 
in the record.  

2.  Thereafter, readjudicate the issues on 
appeal with consideration of all evidence 
obtained since the issuance of the 
supplemental statement of the case in 
September 2009.  If any benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


